Citation Nr: 0505068	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  99-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes of the right knee, with neuroma and status post 
reconstructive surgery, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
changes of the left knee, with a probable torn medial 
meniscus, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial evaluation in excess of 50 
percent for a depressive disorder.

4.  Entitlement to service connection for a lumbosacral spine 
disorder, to include as secondary to the veteran's service-
connected knee disorders.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service form April 1977 
to June 1986, with an additional prior two years, one month, 
and fourteen days of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in November 1997.  The Board remanded this 
case to the RO in April 2001.

The veteran's appeal also initially included the issue of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disorders 
(TDIU).  However, the RO granted that claim in a March 2004 
rating decision, effective from February 1997.

In July 2004, the RO notified the veteran that his former 
representative was no longer accredited to represent 
claimants for VA benefits, and that he could select a new 
representative, such as a veterans service organization.  
However, he did not respond to that letter.  Therefore, it is 
the understanding of the Board that he has chosen not to have 
representation for the purposes of this appeal.

The issue of entitlement to service connection for a 
lumbosacral spine disorder, to include as secondary to the 
veteran's service-connected knee disorders, is addressed in 
the Remand portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action is required on his part.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's degenerative changes of the right knee are 
productive of extension limited to 30 degrees, but with only 
mild to moderate functional loss.

3.  The veteran's degenerative changes of the left knee are 
productive of extension limited to 19 degrees, with mild to 
moderate functional loss.

4.  The veteran's depressive disorder is mainly manifested by 
a depressed mood and anxiety, with no suicidal ideation or 
impaired impulse control.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for degenerative 
changes of the right knee, with neuroma and status post 
reconstructive surgery, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5261 (2004).

2.  The criteria for a 30 percent evaluation for degenerative 
changes of the right knee, with a probable torn medial 
meniscus, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 
4.7, 4.71a, Diagnostic Code 5261 (2004).

3.  The criteria for an initial evaluation in excess of 50 
percent for a depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9400 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107) became law.  Regulations implementing the VCAA have 
since been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
present case, and the requirements therein appear to be met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has afforded the veteran multiple VA 
examinations addressing his service-connected disorders, and 
has obtained records corresponding to reported VA and private 
treatment.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims, in a letter issued in June 2001.  By that letter, 
the RO has also notified the veteran of exactly which portion 
of that evidence was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the veteran 
was advised to submit evidence in support of his claims.  See 
38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
subsequent to the appealed rating decision.  However, that 
decision was issued prior to enactment of the VCAA.  
Furthermore, as described above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claims and assist him in 
developing relevant evidence.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claims in this decision of the Board.  
Rather, remanding this case again to the RO for further VCAA 
development would result only in additional delay, with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in cases in which a claim for a 
higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.
III.  Knees

In a September 1986 rating decision, the RO granted service 
connection for degenerative joint disease of the right knee 
in view of in-service treatment and surgery for this 
disorder.  A 10 percent evaluation was assigned, effective 
from June 1986.  In an April 1993 rating decision, the RO 
increased this evaluation to 30 percent, effective from April 
1992, in view of further right knee surgery.  The RO also 
granted service connection for degenerative joint disease of 
the left knee, as secondary to the right knee disorder, and 
assigned a 20 percent evaluation as of June 1992.

During his September 1997 VA general medical examination, the 
veteran reported pain in the knees.  The examination revealed 
no swelling or deformity of the knees.  Moderate crepitation 
on movement was present on the right, and there was 
tenderness on patellar compression.  The ligaments were 
stable in medial lateral and anteroposterior directions.  
Range of motion testing revealed right knee motion from zero 
to 120 degrees and left knee motion from zero to 135 degrees.  
The diagnosis was degenerative arthritis of both knees, more 
on the right than on the left, and the examiner noted that 
the arthritic changes were "insignificant in degree to 
require use of crutches."  

The veteran's April 1998 VA orthopedic examination revealed 
effusion, swelling, and pain on palpation over the patella of 
the right knee.  Range-of-motion studies revealed motion from 
zero to 120 degrees, and mediolateral and anteroposterior 
stability was maintained.  On the left, there was no 
effusion, swelling, or crepitus, but the veteran did complain 
of pain.  Mediolateral and anteroposterior stability was 
maintained.  Range of motion testing revealed motion from 
zero to 135 degrees.  Knee X-rays revealed a normal left knee 
and mild degenerative changes in the right knee.  The 
diagnoses were mild degenerative arthritis of the right knee, 
with stability and no evidence of ligamentous changes; and a 
normal left knee clinically, with an MRI from November 1996 
suggesting a partial tear of the posterior horn of the medial 
meniscus.  The examiner further noted that the veteran's 
ability to work "as far as it relates to the use of both 
knees is normal for average activity."  

An MRI of the left knee from January 2001 revealed slight 
thinning of the distal fibers of the anterior cruciate 
ligament, which could relate to an old injury.  The ligament, 
however, appeared to be essentially intact, with no acute 
abnormalities seen.

A physical examination conducted by M.A., D.O., in August 
2001 revealed valgus angles in the supine position of 2 
degrees in the right knee and 4 degrees in the left knee.  
Range-of-motion testing of the right knee revealed extension 
to 15 degrees and flexion to 80 degrees, while range-of-
motion testing of the left knee revealed extension to 19 
degrees and flexion to 85 degrees.  There was tenderness and 
crepitus but no effusion.  The various knee compartments were 
described as "abnormal."  X-rays of the left knee revealed 
mild degenerative changes.  In a supplemental progress note, 
Dr. A noted that the veteran's knees were reasonably stable, 
but there was marked crepitation with motion and some 
catching on the left side.  Dr. Austin described the right 
knee as "severely arthritic" and indicated that the veteran 
was unemployable and that his right knee disorder was a major 
component of his total and permanent disability. 

During his June 2003 VA examination, the veteran reported 
constant pain in both knees, worse on the right.  He 
described the intensity of the pain as "about 7 or 8/10."  
An examination of the right knee revealed active motion from 
30 to 75 degrees, with passive extension to 20 degrees.  
There was no effusion, but there was tenderness on palpation 
of the medial aspect.  The patella seemed to be slightly 
tight.  Mediolateral and anteroposterior movements were 
stable, and Lachman's test was negative.  Movement against 
gravity and resistance was moderate, with a complaint of 
pain.  On the left, there was tenderness and effusion but no 
deformity.  The ligaments were stable, and the McMurray's, 
drawer, and Lachman's tests were negative.  Active range of 
motion was from 10 to 90 degrees, and movement against 
gravity was satisfactory.  X-rays revealed arthritis on the 
right side and mild arthritis on the left side.  The examiner 
diagnosed degenerative arthritis of the right knee, with 
limited motion and subjective complaints of pain; and an 
essentially normal left knee, except for mild degenerative 
changes "with less symptoms."  The examiner noted that the 
veteran's functional impairment of the knees was mild to 
moderate, with knee complaints that were "somewhat 
inconsistent in presentation in relation to the degree of 
objective pathology."  

The RO has evaluated the veteran's knee disorders under 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 and 5257.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  

As the veteran is already evaluated at the maximum 30 percent 
rate under DC 5257 for his right knee disorder, the Board has 
considered other diagnostic criteria.  In this regard, the 
Board observes that, under Diagnostic Code 5261, a 40 percent 
evaluation may be assigned for limitation of extension to 30 
degrees.  The veteran's June 2003 VA examination revealed 
active limitation of extension to 30 degrees.  This 
measurement is precisely at the range between the two levels 
of disability, and, considering the doctrine of reasonable 
doubt, the Board will conclude that a 40 percent evaluation 
is warranted.  See 38 C.F.R. § 4.3.

The Board is aware that 38 C.F.R. §§ 4.40 and 4.45, which 
concern the applicability of a higher evaluation in cases of 
such symptomatology as painful motion and functional loss due 
to pain, are for consideration for an even higher evaluation.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  The 
Board is aware of the veteran's complaints of right knee 
pain, but his June 2003 examination revealed only mild to 
moderate functional impairment of the right knee.  Moreover, 
the examiner suggested that the veteran's actual symptoms 
were not as severe as his complaints reflected.  Given that 
the 40 percent evaluation already reflects a very high degree 
of severity, the Board does not find that the functional loss 
noted is sufficient to warrant a yet higher evaluation under 
DC 5261, under which a 50 percent evaluation is assigned in 
cases of extension limited to 45 degrees.  There is also no 
evidence of ankylosis of the right knee in flexion between 20 
and 45 degrees, the criteria for a 50 percent evaluation 
under DC 5256.  Rather, we conclude that a 40 percent 
evaluation fully and adequately contemplates the veteran's 
current disability as to the right knee.

With regard to his left knee, the Board notes that the 
veteran has degenerative changes in both knees, mild to 
moderate functional loss, extension to 19 degrees, and 
flexion to 85 degrees.  Taking into account the veteran's 
complaints of pain and his mild to moderate functional loss 
under 38 C.F.R. §§ 4.40 and 4.45, and again resolving 
reasonable doubt in favor of the veteran, per 38 C.F.R. 
§ 4.3, the Board finds the veteran's loss of extension can be 
said to be analogous to a loss of 20 degrees of extension.  
See DeLuca v. Brown, supra.  Under DC 5261, such an 
evaluation supports a 30 percent evaluation.  That having 
been noted, there is no basis for an even higher evaluation.  
Specifically, there is no evidence of ankylosis in flexion 
between 10 and 20 degrees (40 percent under Diagnostic Code 
5256) or extension limited to 30 degrees (40 percent under DC 
5260). 

Several precedent opinions of the VA Office of General 
Counsel provides bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  However, as 
the evidence of record shows arthritis but no objective 
evidence of instability of either knee, there is no basis for 
the assignment of separate evaluations for instability and 
arthritis for either knee.  See VAOPGCPREC 23-97 (July 1, 
1997); see also VAOPGCPREC 9-98 (August 14, 1998).  Moreover, 
there is no basis for separate evaluations for flexion and 
extension, as the veteran does not have sufficient limitation 
of flexion (60 degrees) of either knee for a zero percent 
evaluation under Diagnostic Code 5260.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).  

The Board's determinations to give the benefit of the doubt 
to the veteran in these rating issues does not reflect error 
on the part of the RO.  We do find that, overall, the 
evidence supports a 40 percent evaluation for degenerative 
changes of the right knee and a 30 percent evaluation for 
degenerative changes of the left knee.  To this extent, the 
appeal is granted.  

IV.  Depressive disorder

In the appealed November 1997 rating decision, the RO granted 
service connection for depressive disorder as secondary to 
the veteran's service-connected knee disorders.  A 10 percent 
evaluation was assigned, effective from February 1997.

The RO based the 10 percent evaluation on the results of VA 
examinations conducted in September and November of 1997.  
During his September 1997 VA examination, the veteran 
reported that he had been unemployed for almost three years.  
Upon examination, the veteran described his mood as "six out 
of ten" and reported being depressed and irritable with 
"both physical and emotional pain."   He was tearful and 
preoccupied with physical pain, but he was oriented times 
three.  There was no evidence of thought disorder, active 
suicidal or homicidal thought or plans, memory impairment, 
obsessions, or compulsions.  The veteran described his 
anxiety as "eight to ten at this time."  The examiner 
diagnosed depressive order, not otherwise specified, and 
assigned a GAF of 60.

During the November 1997 VA psychiatric examination, the 
veteran reported depressive symptoms as a consequence of his 
knee pain.  Upon examination, he was fully oriented and could 
recall two of three words after several minutes.  The 
examiner diagnosed adjustment disorder with a depressed mood, 
and assigned a Global Assessment of Functioning (GAF) score 
of 75.  The examiner further noted that this diagnosis, which 
was "somewhere between normal sadness and depression," was 
secondary to the veteran's knee disorders.

VA treatment records from April 2002 to January 2003 indicate 
continued depression, anxiety, and irritability, primarily 
secondary to physical pain symptoms.  However, the veteran 
denied destructive thoughts on multiple occasions.

During his June 2003 VA psychiatric examination, the veteran 
described continued depression, secondary to pain.  He noted 
that he was taking both Prozac and Amitrityline "for sleep 
and depression."  However, he denied auditory hallucinations 
and suicidal and homicidal ideation.  His rate and flow of 
speech were normal.  While he "appears to have peaks of 
anxiety," the examiner noted that these did not appear to be 
"classical panic attacks."  The veteran denied impaired 
impulse control but reported chest pain.  The diagnosis was 
depressive disorder, not otherwise specified, and a GAF score 
of 75 was assigned.  The veteran was noted to be mentally 
competent for VA purposes.

Subsequently, in a March 2004 rating decision, the RO 
assigned a 50 percent evaluation for the veteran's depressive 
disorder under 38 C.F.R. § 4.130, Diagnostic Code 9400, 
effective from February 1997.

Under DC 9400, a 50 percent disability evaluation encompasses 
a disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for a 
disorder manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for a 
disorder which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, the veteran's primary mental health symptoms 
are a depressed mood and anxiety.  While these are 
significant symptoms, there is no evidence of record 
suggesting any of the specific symptoms listed in the 
criteria for a 70 percent evaluation.  Specifically, the 
veteran has denied impaired impulse control and suicidal 
ideation.  There is also no indication that the veteran's 
psychiatric symptoms, in and of themselves, result in a 
degree of occupational impairment beyond that contemplated by 
a 50 percent evaluation.  Rather, the veteran's symptoms are 
fully consistent with an evaluation not higher than 50 
percent.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial evaluation in 
excess of 50 percent for a depressive disorder, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
reasonable doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorders, taken individually, 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  The Board recognizes that the 
veteran is not presently employable and has been granted 
entitlement to TDIU, but this status has resulted from the 
combination of his service-connected disorders and not from a 
single disorder.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A 40 percent evaluation is granted for degenerative changes 
of the right knee, with neuroma and status post 
reconstructive surgery, subject to the laws and regulations 
governing the payment of monetary benefits.

A 30 percent evaluation is granted for degenerative changes 
of the left knee, with a probable torn medial meniscus, 
subject to the laws and regulations governing the payment of 
monetary benefits.

The claim of entitlement to an initial evaluation in excess 
of 50 percent for a depressive disorder is denied.

REMAND

In the April 2001 remand, the Board requested that the RO to 
afford the veteran a VA examination addressing the etiology 
of his lumbosacral spine disorder, and indicated that the 
examiner should provide a complete rationale and a discussion 
of prior "disparate diagnoses."  In this regard, the Board 
notes that the veteran was treated for low back 
symptomatology in service, and that a VA examination report 
from May 1994 indicates a possible causal relationship 
between right knee degenerative joint disease and low back 
symptoms, given the veteran's use of crutches.

Subsequently, the veteran was afforded a VA examination in 
June 2003, and an addendum to the examination report was 
provided in August 2004.  However, the examination findings 
are deficient in two respects.

First, in the June 2003 VA examination report, the examiner 
noted that the etiology of the veteran's low back 
symptomatology was degenerative disc disease and that it "is 
not likely that this diagnosed low back condition was caused 
as a result of [the] veteran's service-connected bilateral 
knee disability."  This opinion is limited to the question 
of incurrence and does not address the question of whether 
the veteran's degenerative disc disease, even if not incurred 
as due to the knee disorders, was aggravated by the knee 
disorders.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc); 38 C.F.R. § 3.310(a).  Particularly in view of the 
May 1994 VA examination report, this matter needs to be 
further addressed.  

Second, both the noted June 2003 opinion regarding secondary 
incurrence and an August 2004 comment that the veteran's low 
back disorder "is not due to a fall in the service" are 
completely unsupported by any kind of discussion or 
rationale.  As indicated in the April 2001 remand, such a 
discussion is essential in this case.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (bare conclusions, even those made 
by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative medical 
opinions).  See also Stegall v. West, 11 Vet. App. 268, 270-
71 (1998). 
   
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic examination, by an examiner 
who has had an opportunity to review the 
claims file. 

a.  Based upon the claims file review 
and the examination results, the 
examiner should first provide an 
opinion as to whether it is at least 
as likely as not (i.e., to a 50 
percent or greater degree of 
probability) that the veteran's 
lumbosacral spine disorder is 
etiologically related to service, or 
whether such a relationship or 
etiology is unlikely (i.e., less than 
a 50 percent degree of probability).

b.  If the answer to that question is 
in the negative, the examiner should 
then provide an opinion as to whether 
it is at least as likely as not that 
either incurrence or aggravation of 
the veteran's lumbosacral spine 
disorder was proximately caused by to 
his knee disorders, including his use 
of crutches for those disorders, or 
whether such a proximate causal 
relationship is unlikely.  

c.  Notes:  

(i)  The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

(ii)  "Proximate causation" in 
this context occurs when an 
already existing disability acts, 
in a natural and continuous 
sequence, unbroken by any other 
intervening cause, to produce 
injury, and without which the 
result would not have occurred.

(iii)  "Aggravation" means a 
permanent worsening of an already 
existing condition, rather than 
the occurrence of mere flare-
up(s).

d.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale 
based upon the medical evidence of 
record.

2.  Then, the RO should readjudicate the 
claim of entitlement to service 
connection for a lumbosacral spine 
disorder, to include as secondary to the 
veteran's service-connected knee 
disorders.  If the determination remains 
unfavorable, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and afford him a reasonable 
period of time in which to respond before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


